department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc corp b04 genin-119112-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ------------------ --------------------------- ------------------- ---------------- --------------------------------- dear --------------- this letter responds to your request for information dated date regarding whether sec_351 applies to the exchange of an interest in a ----------------for shares of a ------------------------------------------- you maintain that you engaged in such a transaction and you inquire whether the exchange would be governed by sec_351 your letter also referenced sec_354 which addresses the tax consequences of a reorganization within the meaning of sec_368 and you referred to a mutual_fund reorganization while sec_351 and sec_368 provide certain circumstances in which transactions may be done in a manner in which there is no immediate recognition of gain_or_loss and while there may be some instances in which the provisions overlap the two provisions generally apply to different transactions and have different requirements sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control as defined in sec_368 of the corporation sec_351 provides that if subsection a would apply to an exchange but for the fact that there is received in addition to the stock permitted to be received under subsection a other_property or money then gain if any to such recipient shall be recognized but not in excess of a the amount of money received plus b the fair_market_value of such other_property received and no loss to such recipient shall be recognized genin-119112-12 sec_368 provides definitions relating to corporate_reorganizations it defines reorganization to mean any one of several reorganizations set forth in sec_368 beginning with statutory mergers or consolidations under sec_368 each of the reorganizations defined in sec_368 have specific statutory requirements that must be satisfied to determine whether a reorganization has occurred under the particular applicable_section in addition to the requirements set forth in the code a transaction that is a reorganization under sec_368 generally must result in a continuity_of_interest by the shareholders of the previously owned corporation in the newly owned corporation and a continuity of business_enterprise in the newly owned corporation of one or more of the businesses conducted by the previously owned corporation these determinations are fact intensive sometimes a slight variation in facts can differentiate between a fully taxable partially taxable or entirely tax free transaction an information_letter is a statement issued by an associate office or director that calls attention to a well established interpretation or principle of tax law without applying it to a specific set of facts to determine whether the transaction you refer to qualified under sec_351 or sec_368 requires an examination of relevant facts regarding the underlying transaction such facts along with significant amounts of other information would need to be submitted to us by the appropriate party in the form of a letter_ruling request revproc_2012_1 2012_1_irb_1 discusses information and other requirements including the payment of a user_fee to obtain a letter_ruling revproc_83_59 1983_2_cb_575 and revproc_86_42 1986_2_cb_722 provide specific information that must be submitted to obtain a letter_ruling concerning the qualification of a transaction under sec_351 and sec_368 respectively generally ruling requests under these provisions are requested by the subject corporations and must be requested either prior to the transaction taking place or prior to the filing of an income_tax return for the year of the transaction accordingly we provide no opinion on whether sec_351 or sec_368 would apply to the facts you set forth or whether the exchange would be treated as a taxable sale within the meaning of sec_1001 among other alternatives we hope that this information is helpful to you please be advised that this letter is for informational purposes only and does not constitute a ruling see revproc_2012_1 sec_2 2012_1_irb_7 genin-119112-12 if you have any additional questions please contact our office at -------------------- sincerely ______________________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
